Timlin, J.
I concur in the decision of the court and in much that is said in the opinion of Mr. Justice Marshall. In so doing I understand the court does not attempt to decide that by the surrender of the pre-existing franchise and the acceptance of an indeterminate permit an irrepealable contract is created between the municipality and the public-service company. It is said in the opinion: “The dominant feature thereof is that the franchise shall not only be perpetual, subject to the conditions and limitations of the law— indeterminate as it is said, — but shall be subject to such conditions exclusively.” If this is meant to say or suggest that “indeterminate” means “perpetual,” subject only to the conditions presently existing in the statute, I do not agree with it. Indeterminate does not mean perpetual; it means “not determinate; indefinite; not distinct or precise as to limits, character, or meaning; vague; as, indeterminate symptoms; an indeterminate series; indeterminate feelings or ideas; not fixed or known beforehand; not predetermined as tó date, place, or the like; as, an indeterminate appointment; not leading to a definite end or result; as, an indeterminate debate. In criminal law a sentence which fixes the period or amount of punishment only within certain limits, leaving the exact term or amount of punishment to be determined by the executive authorities, usually a board of managers.” This is the definition given in Webster’s New International Dic*370tionary. See, also, sec. 4971, Stats. (1898). I consider the* public utility law subject to repeal or amendment like other statutes., and I feel sure tbe legislature bad no intention of’ making it otherwise. This case does not call for tbe decision of any such question, but I fear tbe opinion may be misunderstood.
Tbe following opinion was filed March 4, 1912:
Marshall, J.
Since this case was concluded, I have discovered a mistake in tbe opinion I wrote for tbe court in La Crosse v. La. Crosse G. & E. Co. 145 Wis. 408, 130 N. W. 530. I take tbe whole responsibility for it and confess there-is little, if any, excuse for tbe inadvertence. I take this occasion for correcting tbe error so far as I can.
On page 417 of tbe opinion, speaking of a privilege, such-as was grantable to an individual as well as to a corporation, this language was used: “Tbe entirety was a state grant and so under legislative control like any other corporate state franchise.” Tbe idea tbe language might naturally convey" was not in mind. Of course such a privilege might be the-franchise or property of a corporation, but not a corporate franchise. Tbe two things are radically different. It is incomprehensible, that I could have thus confused tbe two in-, view of tbe former confusion which found place in tbe books, after tbe correct doctrine was declared in Att'y Gen. v. Railroad Cos. 35 Wis. 425, 560, which difficulty was removed in. State ex rel. Att’y Gen. v. Portage City W. Co. 107 Wis. 441, 83 N. W. 697, followed by Linden L. Co. v. Milwaukee E. R. & L. Co. 107 Wis. 493, 83 N. W. 851, and In re Southern Wis. P. Co. 140 Wis. 245, 122 N. W. 801, — tbe initial corrective-case having been written by me. As said, in terms or effect, in all, it is only a franchise by act of incorporation, or a corporate charter, or a privilege inhering therein as a part of the-organic act which is a corporate franchise, and so within. *371sec. 31, art. IV, of the constitution prohibiting the granting of corporate powers or privileges by special act and within sec. 1, art. XI, as to legislative power to grant corporate charters, but reserving the right to repeal, alter, or amend. To be within such, the franchise must be “essentially corporate,” using the language of the chief justice in the Linden L. Co. Case quoted from that of Chief Justice Ryan in Att’y Gen. v. Railroad Cos., “That is, as we understand it, franchise by act of incorporation.” The mere governmental privilege, not corporate, is a thing of proprietary nature, which, as indicated in In re Southern. Wis. P. Co., supra, may be granted to a corporation as well as to an individual, or to the latter and be sold to the former, or, in general, pass from owner to owner like any other property.
The logic of the foregoing is most distinctly stated as matter of elementary law in the Water Power Cases, ante, p. 124,. 134 N. W. 330, where the court declared grants of such franchises, without reservation, not subject to recall.
It would be most unfortunate if after all the labor in La Crosse v. La Crosse G. & P. Co., supra, and here, to make the meaning of the public utility law unmistakable and give significance to the condition of stability the legislature purposed creating thereby, the old confusion were revived through my passing remark in the former case, or if the clarity hoped for from the two cases were disturbed by the thought that a mere legislative privilege of proprietary nature to do one thing is different from such a privilege to do a different thing, as regards whether a corporate franchise or not. What power of change exists as to a privilege granted under the public utility law because of its being subject to the conditions and limitations thereof, is another thing, as has been iterated and reiterated over and over again.